Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGREED by and between the undersigned, subject to the approval of the Court, that the merchandise in the above enumerated appeal to reappraisement herein consists of coal tar dyes, dutiable under the provisions of paragraph 28 of the Tariff Act of 1930, wherein paragraph 28, subdivision (c) provides that “the ad valorem rates provided in this paragraph shall be based upon the American selling price (as defined in subdivision (g) of Section 402, Title IV) of any similar competitive article manufactured or produced in the United States.”
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the merchandise herein the American selling price of an article manufactured or produced in the United States which is similar and competitive to the merchandise embraced in the invoices covered by this stipulation, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for delivery, at which such article is freely offered for sale for domestic consumption to all purchasers in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities in such market is as follows:
$3.40 less 1% per pound, net weight, packed, and that such value is the value of the merchandise herein and that there was no higher value.
IT IS FURTHER STIPULATED AND AGREED that the appeal to reap-praisement covered hereby may be submitted upon this stipulation.
On the agreed facts, I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $3.40, less 1 per centum, per pound, net weight, packed.
Judgment will be entered accordingly.